Exhibit 10.119

MUTUAL TERMINATION AGREEMENT

This Mutual Termination Agreement (this “Agreement”) is dated October 25, 2006
(the “Effective Date” hereof) by and among Ryan Pharmaceuticals, Inc. a Delaware
limited liability company (“Ryan”), Accentia, Inc., a Florida corporation
(“Accentia”), and TEAMM Pharmaceuticals, Inc., a Florida corporation (“TEAMM”).

WHEREAS, Ryan, Accentia and TEAMM entered into a Distribution Agreement dated
May 23, 2003 (the “Distribution Agreement”) pertaining to a 10/300
hydrocodone/acetaminophen Product (the 10/300 Product), as such Distribution
Agreement has been amended by the parties from time to time;

WHEREAS, Ryan, Accentia and TEAMM have mutually agreed to delete the 10/300
Product from the Distribution Agreement as amended and to otherwise terminate
the Distribution Agreement as amended except as set forth herein.

NOW, THEREFORE, pursuant to Section 12.4 of the Distribution Agreement, Ryan,
Accentia and TEAMM, for good and valuable consideration, including, without
limitation, the elimination of the obligation of Accentia and TEAMM to make
certain future payments as set forth in Section 8 of the Distribution Agreement,
and the obligation of Accentia and TEAMM to make a certain payment to Ryan as
set forth in the Letter Agreement dated October 4, 2006 (and take certain other
actions as set forth therein), as such Letter Agreement has been amended and
supplemented by the Amendatory and Supplemental Letter Agreement dated
October 12, 2006, and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, do hereby agree as
follows:

1. Capital terms used herein that are not otherwise defined shall have the
meanings as given to them in the Distribution Agreement as amended.

2. The 10/300 Product is hereby deleted from the Distribution Agreement, and the
Distribution Agreement as amended is terminated except as set forth herein
below, as of the Effective Date. For the avoidance of doubt, the effect of this
termination is that all rights to “sell” (as that word is defined in Section 3.1
of the Distribution Agreement) the 10/300 Product previously granted by Ryan to
Accentia and TEAMM are being returned to and vested in Ryan, without any
residual rights of any kind remaining with Accentia and TEAMM.

3. Notwithstanding the termination of the Distribution Agreement as amended as
set forth in Section 2 hereof, the provisions thereof that survive termination,
including those pertaining to product warranty and limitation of liability,
confidentiality, indemnification and Section 11.3, shall remain in full force
and effect in accordance with the terms and conditions thereof as set forth in
the Distribution Agreement as amended.

4. This Agreement shall be governed and interpreted, and all rights and
obligations of the parties shall be determined, in accordance with the laws of
the State of California, without regard to its conflict of laws rules. All
disputes with respect to this

 

1



--------------------------------------------------------------------------------

Agreement, which cannot be resolved by good faith negotiation among the parties,
shall be brought and heard either in the California State Courts located in
Santa Clara County or the United States District Court for the Northern District
of California located in San Jose, California. The parties to this Agreement
each consent to the in personam jurisdiction and venue of such courts. The
parties agree that service of process upon them in any such action may be made
if delivered in person, by courier service, by facsimile or by certified mail,
postage prepaid, return receipt requested, and shall be deemed effectively given
upon confirmed receipt thereof.

5. This Agreement may be executed in two or three counterparts and any party
hereto may execute any such counterpart, all of which when executed and
delivered shall be deemed to be an original and to which all counterparts, when
fully executed by all of the parties, taken together shall constitute but one
(1) and the same instrument. It shall not be necessary in making proof of this
Agreement or any counterpart hereof to account for any other counterpart except
to the extent to show that another party signed and delivered the counterpart
under which it is asserted to have certain responsibilities or obligations.

6. The Agreement states the entire agreement among the parties hereto about the
deletion of the 10/300 Product from, and the termination of, the Distribution
Agreement as amended, and supersedes all and all prior agreements, commitments,
communications, negotiations, offers (whether in writing or oral),
representations, statements, understandings and writings pertaining thereto, and
may not be amended or modified except by written instrument duly executed and
delivered by all of the parties hereto.

IN WITNESS WHEREOF, this Mutual Termination Agreement has been duly executed and
delivered by their duly authorized representatives to be effective as of the
Effective Date.

 

Ryan Pharmaceuticals, Inc. By:  

/s/  Patricia Ryan

  Patricia Ryan   President Date:   October 25, 2006 Accentia
Biopharmaceuticals, Inc.

/s/  Alan Pearce

 

Alan Pearce

Chief Financial Officer Date: October 25, 2006 TEAMM Pharmaceuticals, Inc. By:  

/s/  Nicholas J. Leb

  Nicholas J. Leb   Vice President, Finance   Date: October 25, 2006

 

xc: Hutchison & Mason PLLC 3110 Edwards Mill Road, Suite 100 Raleigh, North
Carolina 27612

Attn: J. Robert Taylor, III

 

2